DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0374402) in view of Lin et al. (US 2003/0203219) and Yang et al. (US 2018/0321773).
	As to claim 1, Pan discloses in figure 12: a first substrate 220A; a second substrate 230 opposite to the first substrate; a light shielding layer 210 on a top surface of the first substrate facing away from the second substrate, wherein the display panel 
	Pan does not disclose a scattering pattern disposed underneath the light shielding layer within the first region, wherein a surface roughness of the scattering pattern is greater than a surface roughness of the substrate at the second region.  Lin discloses in figure 5, a base substrate 5 with a scattering pattern disposed underneath the light shielding layer 7, wherein the scattering pattern comprises a plurality of microstructures 51.  Lin teaches in paragraph [0032] that the microstructures significantly improve the adhesion of the light shielding layer to the base substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan by providing a scattering pattern disposed underneath the light shielding layer within the first region, wherein the scattering pattern comprises a plurality of microstructures such that a surface roughness of the scattering pattern is greater than a surface roughness of the substrate at the second region in order to improve the adhesion of the light shielding layer to the substrate as taught by Lin.
	Pan does not disclose that the oxide layer 260 is an anti-reflective layer.  Yang teaches in paragraph [0040] that an anti-reflective layer may be composed of anti-reflective materials such as metal oxide, so as to efficiently prevent glare.  It would have 
	As to claim 2, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the light shielding layer is in direct contact with the scattering pattern, which is formed on the upper surface of the first substrate in the first region.
	As to claim 3, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the scattering pattern is formed on the top surface of the first substrate at the first region, and the top surface of the first region is closer to the second substrate than the top surface of the second region because the scattering pattern comprises a roughened surface which is formed by removing a portion of the substrate in the first region.
As to claim 5, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Pan further discloses in figure 12 that the anti-reflective layer 260 exposes the scattering pattern which is formed underneath the light shielding layer 210.
As to claim 6, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the scattering pattern is closer to the second substrate than the anti-reflective layer because the scattering pattern comprises a roughened surface which is formed by removing a portion of the substrate in the first region.
As to claim 7, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Pan further discloses in figure 8, an alternative embodiment wherein an auxiliary layer 160A is disposed between the anti-reflective layer 170B and the light shielding layer 110.  In this embodiment, the scattering pattern would be formed on the upper surface of the auxiliary layer 160A in order to improve the adhesion between the light shielding layer 110 and the auxiliary layer.  This would result in the scattering pattern being positioned between the anti-reflective layer 170B and the light shielding layer 110.
	As to claim 8, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 7, but does not disclose that the anti-reflective layer 170B exposes the first substrate at a region surrounding the light shielding layer.  However, absent a showing a criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pan so that the anti-reflective layer exposes the first substrate at a region surrounding the light shielding layer because it was a matter of design choice.
	As to claim 9, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Pan further discloses in figure 8, an alternative embodiment wherein an auxiliary layer 160A is disposed between the anti-reflective layer 170B and the light shielding layer 110.  In this embodiment, the scattering pattern would be formed on the upper surface of the auxiliary layer 160A in order to improve the adhesion between the light shielding layer 110 and the auxiliary layer.
As to claim 10, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 9.  Pan further discloses in paragraph [0051] that the auxiliary layer 160A is a patterned oxide layer, and further teaches in paragraph [0025] that the light shielding layer comprises ink material.  Therefore, a material of the auxiliary layer is different form the light shielding layer.
	As to claim 11, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 9.  Pan further discloses in paragraph [0048] that the auxiliary layer 160A may be formed from silicon oxide, titanium oxide or aluminum oxide, all of which are dielectric materials.
	As to claim 16, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Pan further discloses in figure 12 that the light shielding layer 210 is spaced from an edge of the first substrate 220A.
As to claim 17, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the scattering pattern presents a surface roughness of greater than 10 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pan such that the scattering pattern presents a surface roughness of greater than 10 nm because absent a showing of criticality, selecting the value of this parameter was a matter of design choice.
As to claim 18, Pan in view of Lin and Yang discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the height variation of the scattering pattern is from 1 nm to 100 µm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Allowable Subject Matter
Claims 13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 13, wherein the bottom surface of the electrode layer with the scattering pattern is closer to the second substrate than the bottom surface of the electrode layer without the scattering pattern.  Claim 15 is allowed by virtue of its dependency.
Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that the substrate of Lin is part of the light guide plate rather than one of the substrates used to dispose the display medium therebetween.  Applicant makes the same argument as was made in the responses filed on June 15, 2021 and August 24, 2021.  The examiner’s position regarding this argument remains the same as articulated in the advisory action mailed on September 15, 2021: The fact that the substrate of Lin is part of the light guide rather than one of the display panel substrates would not have precluded one of ordinary skill from modifying Pan in the manner relied upon by the rejection because one of ordinary skill would have recognized the desirability of improving the adhesion between the light shielding layer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871